Proceeding under article 78 of the Civil Practice Act to review an order of the respondent dated December 22, 1947, denying petitioner’s application for an extension of his milk dealer’s license issued for the license year ending March 31, 1948, which proceeding was transferred to this court by an order of the Albany Special Term entered February 13, 1948. The application was denied solely on the ground that the granting thereof would tend to a destructive competition in a market already adequately served and would not be.in the public interest. The argument that in making his determination the commissioner did not exercise lawfully delegated power and that the statute under which he acted was not constitutional is without merit. Determination unanimously confirmed, without costs. Present- — -Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ. [See post, p. 951.]